[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              MAR 30, 2010
                            No. 09-12297                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                D. C. Docket No. 08-00458-CR-T-33-TBM


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

FLAVIO SUAREZ CARVAJAL,
a.k.a. Flavio Suarez,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (March 30, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:

          Defendant appeals his 135-month sentence for conspiracy to possess with

intent to distribute five kilograms or more of cocaine while on board a vessel and

for aiding and abetting to possess the same. Defendant contends that he should be

sentenced as a minor participant and that the District Court made two errors in

applying the sentencing guidelines. We see no reversible error; we affirm.

          We review a district court's finding of fact for clear error. United States v.

Boyd, 291 F.3d 1274, 1277 (11th Cir. 2002). We review a district court's

sentencing determination for an abuse of discretion. Gall v. United States, 128 S.

Ct. 586, 597 (2007).

          In October 2008, Defendant was on a go-fast vessel in international waters

off Colombia's coast. The United States Coast Guard saw the vessel and moved to

intercept because the vessel had no indication of nationality or home port and was

laden with multiple bales of cocaine. During the ensuing chase, the go-fast vessel's

crew began to throw out cocaine and fuel. The Coast Guard disabled the vessel's

engines with gun fire and arrested the crew. Defendant, a crew member, pleaded

guilty.

          At sentencing, Defendant argued that he was entitled to a downward

adjustment in his offense level under USSG § 3B1.2(b) because he had a minor



                                              2
role in the crime. The District Court rejected this argument and calculated a

guideline range of 135-168 months. After considering the section 3553(a) factors,

the District Court imposed a 135-month sentence.

      We review a District Court's sentencing decision under a two-step process.

We first look to see if the District Court committed a significant procedural error.

If the sentence is procedurally sound, we then look to see if it is substantively

reasonable. See Gall v. United States, 128 S. Ct. 586, 597 (2007).

      Defendant first argues that he is entitled to a downward adjustment in

offense level under section 3B1.2(b) and that the District Court committed

procedural error by not granting the downward adjustment. Defendant bears the

burden of proof, by a preponderance of the evidence, that he had a minor role.

United States v. De Varon, 175 F.3d 930, 939 (11th Cir. 1999)(en banc). In

evaluating the Defendant's story, "the district court has considerable discretion in

making this fact-intensive determination." United States v. Boyd, 291 F.3d 1274,

1277-78 (11th Cir. 2002).

      A district court first "measure[s] the defendant's role against the relevant

conduct for which [he] was held accountable at sentencing." De Varon, 175 F.3d

at 945. A district court may then compare a defendant's role to other participants

involved in the relevant conduct. Id. If Defendant's relevant conduct is the same



                                           3
as his actual conduct, he "cannot prove that [he] is entitled to a minor role

adjustment simply by pointing to some broader criminal scheme in which [he] was

a minor participant but for which [he] was not held accountable." Id at 941.

      Defendant contends that his role in the enterprise was limited: that he was

working as part of a larger drug smuggling operation, that he had no ownership

interest in the drugs, and that he was not an organizer of the operation. Defendant

was not charged with having an ownership interest in the drugs, with organizing

the smuggling, or involvement in a larger conspiracy. Defendant was charged,

convicted, and sentenced for importing 740 kilograms of cocaine. Defendant does

not contend that he had a minor role compared to the other crew members. The

District Court was within its discretion to refuse a minor role adjustment.

      Defendant's second argument is that his sentence is substantively

unreasonable despite the District Court's sentencing him to the lowest end of the

guideline range.

      Defendant contends that he presented several reasons to the District Court

that he deserved a 70-month sentence and that the District Court did not address

explicitly each issue the Defendant presented, preventing us from conducting a

meaningful appellate review. This alleged failure, according to Defendant, is

sufficient for us to reverse the District Court's ruling as substantively unreasonable.



                                           4
      When the District Court imposed the sentence, it stated that it had

considered the advisory guidelines as well as the factors set forth in section

3553(a). A district court need not discuss every factor explicitly. United States v.

Scott, 426 F.3d 1324,1329 (11th Cir. 2005). A sentence at the low end of the

recommended guidelines is ordinarily expected to be reasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). The District Court has broad

discretion to decide which section 3553(a) factors are compelling, and Defendant

presented no information that would lead us to disturb the District Court's decision.

      AFFIRMED.




                                           5